Turnes, J.
1. “ While a trial judge may, within the restrictions prescribed in the Civil Code, § 5331, direct a verdict, this court will in no case overrule as erroneous a refusal to do so.” Kelly v. Strouse, 116 Ga. 873.
2. The present case is controlled by the rule of practice above announced.

Judgment affirmed.


All the Justices concur.

Complaint for land. Before Judge Lewis. Taliaferro superior •c'ourt. February term, 1903.
, Hawes Cloud and Colley & Sims, for plaintiffs in error.
Samuel H. Sibley, contra.